      Case 4:20-cv-00575 Document 46 Filed on 08/24/20 in TXSD Page 1 of 7
                                                                               United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    August 24, 2020
                         UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JOEL FIELD,                                §
                                           §
       Plaintiff.                          §
                                           §
VS.                                        §     CIVIL ACTION NO. 4:20-CV-00575
                                           §
ANADARKO PETROLEUM                         §
CORPORATION, ET AL.,                       §
                                           §
       Defendants.                         §

                                         ORDER

       In this Fair Labor Standard Act (“FLSA”) case, I am asked to weigh in on whether

it is appropriate for the named plaintiff to subpoena third-parties for documents

concerning all putative class members before the district court has determined whether

conditional certification is appropriate. In my opinion, the short answer is no.

                                    BACKGROUND

       Plaintiff Joel Field (“Field”) alleges in the operative complaint that Defendant

Anadarko Petroleum Corporation (“Anadarko”) misclassifies its wellsite workers (known

as “consultants”) as independent contractors and pays them a set daily rate with no

overtime pay in violation of the FLSA. Field brings this case as a collective action on

behalf of himself and other similarly situated Anadarko employees. Shortly after the

commencement of this lawsuit, Field filed a motion for conditional certification, asking

the district court to authorize notice to putative class members so they can decide whether

to participate in the lawsuit. Both sides have fully briefed that motion for conditional
     Case 4:20-cv-00575 Document 46 Filed on 08/24/20 in TXSD Page 2 of 7




certification, and the parties are simply waiting on a ruling from United States District

Judge George C. Hanks, Jr.

       In late July 2020, Field served virtually identical subpoenas duces tecum and

depositions by written questions on three vendors who purportedly employed the

consultants in the putative class: Bedrock Petroleum Consultants, LLC (“Bedrock”); New

Tech Global Ventures, LLC (“New Tech”); and RWDY, Inc. (“RWDY”) (collectively,

“the vendors”). The subpoenas seek highly detailed information about all “completions

consultants, drilling consultants, and project managers” employed by the vendors

working on Anadarko projects. Dkt. 34-1 at 4, 11, and 18. Specifically, the third-party

discovery requests ask for “(a) the names of the CLASS MEMBERS; (b) dates of

employment of the CLASS MEMBERS; (c) each CLASS MEMBERS’ last known

mailing address; and (d) each CLASS MEMBERS’ personal email addresses and

personal telephone numbers.” Id. at 5, 12 and 19. For each putative class member that

the vendors paid a day rate and staffed to Anadarko, Field also asks the vendors to

provide the dates, hours, and locations they worked, as well as the pay they received.

       Anadarko has objected to the issuance of the third-party subpoenas as premature

because the district court has yet to decide whether conditional certification is even

appropriate. To preserve its objections to the three subpoenas, Anadarko filed a Motion

to Quash and for Protective Order Against Non-Party Subpoenas Duces Tecum and

Depositions by Written Questions and Supporting Memorandum. See Dkt. 34. Non-

party New Tech has joined in Anadarko’s motion. See Dkt. 39. Field has filed an



                                            2

     Case 4:20-cv-00575 Document 46 Filed on 08/24/20 in TXSD Page 3 of 7




opposition brief. See Dkt. 42. I heard oral argument and reviewed the case law cited by

both parties.

                                      DISCUSSION

       The first issue I must address is whether, and to what extent, Anadarko has

standing to challenge the subpoenas served on the non-parties. See Rice v. Reliastar Life

Ins. Co., No. 11-44-BAJ-CN, 2011 WL 5513181, at *1 (M.D. La. Nov. 10, 2011).

Federal Rule of Civil Procedure 45 provides that a party may serve a subpoena

commanding a nonparty “to whom it is directed to . . . produce designated documents,

electronically stored information, or tangible things in that person’s possession, custody,

or control.” FED. R. CIV. P. 45(a)(1)(A)(iii). Although non-party New Tech timely

objected to the subpoena it received, Bedrock and RWDY have not filed any objections.

Field argues that, under Rule 45, Anadarko does not have standing to quash the

subpoenas issued to Bedrock and RWDY as non-parties.

       Parties unquestionably have limited standing to quash subpoenas served on non-

parties pursuant to Rule 45. A party may object to a subpoena issued to a non-party only

if the party asserts a “personal right or privilege with respect to the materials

subpoenaed.” Brown v. Braddick, 595 F.2d 961, 967 (5th Cir. 1979). See also Total RX

Care, LLC v. Great N. Ins. Co., 318 F.R.D. 587, 594 (N.D. Tex. 2017) (“A party,

although not in possession or control of the materials sought in a subpoena and not the

person to whom the subpoena is directed, has standing to file a motion to quash or

modify under Federal Rule of Civil Procedure 45(d)(3) if it has a personal right or

privilege in the subject matter of the subpoena or a sufficient interest in it.”). But I need

                                             3

     Case 4:20-cv-00575 Document 46 Filed on 08/24/20 in TXSD Page 4 of 7




not concern myself with whether Anadarko has a personal right or privilege in the subject

matter of the subpoena or a sufficient interest in it. That is because Anadarko does not

rely solely on Rule 45. Anadarko has alternatively asked the Court to issue a protective

order under Rule 26(c). This is significant because “a party has standing to move for a

protective order pursuant to Rule 26(c) . . . even if the party does not have standing

pursuant to Rule 45(d).” Bounds v. Capital Area Family Violence Intervention Ctr., Inc.,

314 F.R.D. 214, 218 (M.D. La. 2016). See also Kilmon v. Saulsbury Indus., Inc., No.

MO:17-CV-99, 2018 WL 5800759, at *4 (W.D. Tex. Feb. 13, 2018) (“A motion for a

protective order may be made by any party and such party may seek a Rule 26(c)

protective order if it believes its own interest is jeopardized by discovery sought from a

third person.”) (internal quotation marks and citation omitted). “Given that [Field] does

not challenge [Anadarko’s] standing under Rule 26, [his] standing argument under Rule

45 is largely irrelevant.” Garcia v. Prof’l Contract Servs., Inc., No. A-15-CV-585-LY,

2017 WL 187577, at *1 (W.D. Tex. Jan. 17, 2017).

      I, therefore, turn to Rule 26(c) for guidance. Rule 26(c)(1) authorizes protective

orders, for good cause shown, “to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” FED. R. CIV. P. 26(c)(1). I

have broad discretion in deciding whether to issue a protective order. See Harris v.

Amoco Prod. Co., 768 F.2d 669, 684 (5th Cir. 1985). To determine whether a protective

order is appropriate, I must keep in mind that a party may discover “any nonprivileged

matter that is relevant to any party’s claim or defense.” FED. R. CIV. P. 26(b)(1).

Discovery outside of this scope is prohibited. See id. at (b)(2), (C)(iii). Rule 26 also

                                            4

     Case 4:20-cv-00575 Document 46 Filed on 08/24/20 in TXSD Page 5 of 7




requires that discovery, even if relevant, be “proportional to the needs of the case.” Id. at

(b)(1).

          As noted above, the subpoenas at issue here are incredibly broad, seeking all sorts

of personal and financial information related to each member of the putative class.

Anadarko argues that these subpoenas are premature because Field would only be entitled

to the information sought in the subpoenas if he “successfully prevailed on his Motion for

Conditional Certification and . . . eligible individuals opted to actually join the class

following an appropriate notice of class action.” Dkt. 34 at 2 (emphasis omitted). I

agree. I am hard-pressed to understand why Field needs extensive discovery of each

putative class member’s name, dates of employment, last known address, personal email

address, and financial compensation before a decision has been made concerning whether

class notice should even be sent to putative class members. Although Field claims that

such discovery will help him make a fuller showing at the conditional certification stage,

he conveniently overlooks that the conditional certification briefing is complete. He also

fails to sufficiently explain how such wide-ranging discovery would make conditional

certification more likely.

          Although Field points me to a number of courts who allow class discovery prior to

conditional certification, there are an equal number of courts who refuse to permit class

discovery prior to conditional certification. See Hoeflein v. Crescent Drilling & Prod.,

Inc., No. SA-19-CV-01194-FB, 2020 WL 2527939, at *2 (W.D. Tex. May 18, 2020)

(holding that subpoenas issued prior to conditional certification to non-parties seeking all

invoices as to all potential opt-in plaintiffs was premature, placed an undue burden on the

                                               5

        Case 4:20-cv-00575 Document 46 Filed on 08/24/20 in TXSD Page 6 of 7




non-parties, and was not proportional to the needs of the case); Saenz v. Erick Flowback

Servs. LLC, No. CIV-14-593-D, 2014 WL 7005358, at *2 (W.D. Okla. Oct. 23, 2014)

(denying motion to compel production of class list and explaining that “requiring

Defendants to identify potential class members before conditional certification is

unnecessary”). I think the more well-reasoned approach restricts class-wide discovery

until conditional certification is granted.             Why should I force non-parties to incur

substantial costs in gathering, reviewing, and producing documents covering thousands of

employees when this case might ultimately proceed as an individual action? If the case

proceeds as an individual action,2 class-wide discovery would certainly not be

proportional to the needs of the case. Let’s take the practical approach and wait until the

motion for conditional certification is granted before kicking off non-party discovery

aimed at discovering information about the class. Anadarko’s counsel acknowledged at

oral argument that the subpoenas at issue are entirely appropriate if conditional

certification is granted, so there should be no problem with conducting such discovery at

the appropriate time.

                                           CONCLUSION

          For the reasons explained above, I GRANT Anadarko’s request for a protective

order (Dkt. 34) and New Tech’s Motion to Quash (Dkt. 39). The third-party subpoenas

directed at Bedrock, New Tech, and RWDY are premature. Accordingly, until such time

as a collective action is conditionally certified, I will not require Bedrock, New Tech, or

RWDY to respond to the subpoenas.

2
    To date, five individuals have submitted consents to participate in the case.
                                                    6

    Case 4:20-cv-00575 Document 46 Filed on 08/24/20 in TXSD Page 7 of 7




     SIGNED this 24th day of August 2020.



                                    ______________________________________
                                             ANDREW M. EDISON
                                    UNITED STATES MAGISTRATE JUDGE




                                       7

